296 So.2d 753 (1974)
In re Eddie Davis HOLCEY
v.
STATE.
Ex parte Eddie Davis Holcey.
SC 858.
Supreme Court of Alabama.
June 20, 1974.
Samford, Torbert, Denson & Horsley, Opelika, for petitioner.
No brief for the State.
MADDOX, Justice.
Petition of Eddie Davis Holcey for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Holcey v. State, 52 Ala.App. 664, 296 So.2d 750.
Writ denied.
HEFLIN, C. J., and MERRILL, HARWOOD and FAULKNER, JJ., concur.